17‐291 
U.S. v. Lutchman 
 
                    United States Court of Appeals
                        for the Second Circuit
                                           
                               AUGUST TERM 2018 
                                   No. 17‐291 
                                         
                                         
                           UNITED STATES OF AMERICA, 
                                   Appellee, 
                                         
                                       v. 
                                         
                            EMANUEL L. LUTCHMAN, 
                             Defendant‐Appellant. 
                                         
                           ARGUED: SEPTEMBER 12, 2018 
                           DECIDED: DECEMBER 6, 2018 
 
 
Before:      NEWMAN, JACOBS, POOLER, Circuit Judges. 
 
       Emanuel L. Lutchman pleaded guilty to conspiracy to provide material 
support to a foreign terrorist organization in violation of 18 U.S.C. § 2339B(a)(1) 
and was sentenced in the United States District Court for the Western District of 
New York (Geraci, Ch.J.) to the statutory maximum of 240 months’ 
imprisonment and 50 years’ supervised release.    Lutchman sought an offense‐
level reduction for conspiracy under United States Sentencing Guidelines 
§ 2X1.1(b)(2), on the ground that consummation of the plot was dependent on 
assistance and participation of government agents.    On appeal, Lutchman 
argues that his sentence was procedurally unreasonable because that reduction 
 
                                         1 
 
was denied and that his sentence was substantively unreasonable because it is 
greater than necessary given his mental illness.    While Lutchman’s plea 
agreement contained an appellate waiver, we conclude that the plea agreement 
was not supported by consideration and decline to enforce it to bar this appeal.   
Nevertheless, Lutchman’s arguments on appeal are meritless. 
       
      Affirmed. 
                             ____________________ 

                          ALLEGRA GLASHAUSSER, Federal Defenders of New 
                          York, Inc., New York, NY, for Defendant‐Appellant. 
 
                          BRETT A. HARVEY, Asst. U.S. Atty., Rochester, NY 
                          (James P. Kennedy, Jr., U.S. Atty., Tiffany H. Lee, Asst. 
                          U.S. Atty., Rochester, NY, on the brief), for Appellee. 
 
DENNIS JACOBS, Circuit Judge: 

       Emanuel L. Lutchman pleaded guilty to conspiracy to provide material 
support to a foreign terrorist organization in violation of 18 U.S.C. § 2339B(a)(1) 
and was sentenced in the United States District Court for the Western District of 
New York (Geraci, Ch.J.) to the statutory maximum of 240 months’ 
imprisonment and 50 years’ supervised release.    Lutchman sought an offense‐
level reduction for conspiracy under United States Sentencing Guidelines 
(“U.S.S.G.” or “Guidelines”) § 2X1.1(b)(2), on the ground that consummation of 
the plot was dependent on assistance and participation of government agents.   
On appeal, Lutchman argues that his sentence was procedurally unreasonable 
because that reduction was denied and that his sentence was substantively 
unreasonable because it is greater than necessary given his mental illness.   
While Lutchman’s plea agreement contained an appellate waiver, we conclude 
that the plea agreement was not supported by consideration and decline to 
enforce it to bar this appeal.    Nevertheless, Lutchman’s arguments on appeal 
are meritless. 
        
 
                                         2 
 
       For the reasons set forth herein, we affirm the judgment of the district 
court. 
        
                                   BACKGROUND 
                                            
       Lutchman was arrested during the course of a plot, coordinated with a 
member of the Islamic State of Iraq and the Levant (“ISIL”), to attack individuals 
at Merchant’s Grill in Rochester, New York, with knives and a machete on New 
Year’s Eve 2015.    Late in that year, Lutchman used social media accounts to 
express support for ISIL and to share ISIL propaganda in the form of images, 
videos, and documents promoting terrorism.    Lutchman also collected 
terrorism‐related materials, including how‐to manuals for individuals seeking to 
conduct terrorist attacks in the United States. 
        
       One such document contained contact information for an ISIL member in 
Syria known as Abu Issa Al‐Amriki, with whom Lutchman began 
communicating online in late December.    On December 25 and 26, Lutchman 
told Al‐Amriki that he wished to join ISIL overseas, but Al‐Amriki replied that 
Lutchman must first prove his support for ISIL by attacking and killing 
nonbelievers in the United States.    Lutchman assured Al‐Amriki that he was 
planning an “operation” with a “brother.”    App’x at 14. 
        
       At about the same time, Lutchman planned a New Year’s Eve attack with 
two individuals.    Both of them (“Individual A” and “Individual B”) were 
cooperating with the Federal Bureau of Investigation, as was a third individual 
whom Individual A arranged for Lutchman to meet (“Individual C”).   
Lutchman called his three supposed co‐conspirators “brothers.” 
        
       On December 27 and 28, Lutchman told Al‐Amriki about the involvement 
of Individuals A, B, and C; announced his readiness to make his sacrifice; and 
vowed that there was no turning back from his plan.    When Lutchman 
consulted Al‐Amriki about the best target for the attack, he instructed Lutchman 
to find the most populated venue and kill as many people as he could. 
        
 
                                         3 
 
       Lutchman told Individual C on December 28 that he wanted to attack a bar 
or nightclub, using knives and a machete to kidnap and murder.    As they drove 
by Merchant’s Grill, Lutchman suggested that as a potential target. 
        
       On December 29, Lutchman and Individual C went shopping at Walmart 
and acquired ski masks, knives, a machete, zip ties, duct tape, ammonia, and 
latex gloves.    Lutchman lacked funds, so Individual C paid approximately $40 
for the purchase, and Lutchman promised to reimburse him. 
        
       After more exchanges with Al‐Amriki, Lutchman met Individual C on 
December 30 to film a video.    Consistent with Al‐Amriki’s instructions, 
Lutchman pledged his allegiance to ISIL and stated his intention to “spill the 
blood” of nonbelievers.    App’x at 18.    Immediately afterward, Lutchman was 
arrested. 
        
       Lutchman entered into a plea agreement with the government on August 
11, 2016.    The district court imposed a sentence of 240 months of imprisonment, 
the statutory maximum for Lutchman’s offense, and 50 years of supervised 
release.    Lutchman now seeks vacatur of his sentence and a remand for 
resentencing. 
        
                                    DISCUSSION 
                                             
A.  Appeal Waiver 
 
       Lutchman’s plea agreement recited the waiver of his right to appeal any 
sentence lesser than or equal to the statutory maximum of 240 months’ 
imprisonment, which is the sentence imposed.    Lutchman argues that the 
waiver should not be enforced because the plea agreement conferred no benefit 
on him in exchange for his guilty plea.    We agree. 
        
       While “a defendant’s right to appeal his sentence may be waived in a plea 
agreement,” it is not the case “that these contractual waivers are enforceable on a 
basis that is unlimited and unexamined.”    United States v. Ready, 82 F.3d 551, 
 
                                         4 
 
555 (2d Cir. 1996), superseded on other grounds as stated in United States v. 
Cook, 722 F.3d 477, 481 (2d Cir. 2013).    “We construe plea agreements according 
to contract law principles . . . .”    United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 
2011) (internal quotation marks omitted).    So, “a guilty plea can be challenged 
for contractual invalidity, including invalidity based on a lack of consideration.”   
United States v. Brunetti, 376 F.3d 93, 95 (2d Cir. 2004).    Yet, “because plea 
agreements are unique contracts, we temper the application of ordinary contract 
principles with special due process concerns for fairness and the adequacy of 
procedural safeguards.”    Riggi, 649 F.3d at 147 (internal quotation marks 
omitted).    Accordingly, “courts construe plea agreements strictly against the 
Government,” which “is usually the party that drafts the agreement” and 
“ordinarily has certain awesome advantages in bargaining power.”    Ready, 82 
F.3d at 559.     
        
       Lutchman’s waiver of the right to appeal his sentence was unsupported by 
consideration.    The plea agreement provided that Lutchman would waive 
indictment, plead guilty to a violation of 18 U.S.C. § 2339B(a)(1), and waive the 
right to appeal any sentence lesser than or equal to the 240‐month maximum.   
The government would achieve “a conviction without the expense and effort of 
proving the charges at trial beyond a reasonable doubt” and save the time and 
expense of an appeal.    United States v. Rosa, 123 F.3d 94, 97, 101 n.7 (2d Cir. 
1997). 
        
       Lutchman, however, received no benefit from his plea beyond what he 
would have gotten by pleading guilty without an agreement.    The government 
refused to agree with Lutchman’s contention that a three‐level reduction under 
Guidelines § 2X1.1(b)(2) was applicable, and specifically reserved the right to 
argue to the district court that the reduction was inappropriate.    True, the 
government agreed not to oppose a two‐level reduction under Guidelines 
§ 3E1.1(a) for Lutchman’s acceptance of responsibility and agreed to move the 
district court to apply an additional one‐level reduction under Guidelines 
§ 3E1.1(b) for Lutchman’s timely notification to the government of his intention 
to plead guilty.    But a three‐level reduction under Guidelines § 3E1.1 was 
available to Lutchman even in the absence of an agreement to waive his right to 
 
                                            5 
 
appeal.    See U.S.S.G. § 3E1.1 cmt. 6 (“The government should not withhold [a 
§ 3E1.1(b) motion] based on . . . whether the defendant agrees to waive his or her 
right to appeal.”). 
        
       Moreover, those reductions had no practical impact.    Even after a three‐
level reduction to the respective Guidelines ranges advocated by each party, the 
bottom of the resulting ranges exceeded the statutory maximum.    In fact and 
effect, the agreed‐upon Guidelines range equaled the 240‐month statutory 
maximum‐‐a sentence the government expressly stated in the agreement that it 
would recommend.    Furthermore, Lutchman pleaded guilty to the only count 
charged in the information, and the government has not articulated or identified 
any additional counts that could have been proven at trial. 
        
       The plea agreement here provided Lutchman with no increment of 
“certainty as to the extent of his liability and punishment,” Rosa, 123 F.3d at 97, 
and it provided him no “chance at a reduced sentence,” Brunetti, 376 F.3d at 95 
(emphasis omitted).    Because the agreement offered nothing to Lutchman that 
affected the likelihood he would receive a sentence below the statutory 
maximum, the appellate waiver was unsupported by consideration, and we will 
not enforce it to bar this appeal.    See id.; see also United States v. Goodman, 165 
F.3d 169, 174 (2d Cir. 1999) (refusing to enforce appeal waiver because, inter alia, 
defendant “received very little benefit in exchange for her plea of guilty”).   
Accordingly, in the absence of a request by either party to remand because the 
plea agreement is unenforceable, we will sever the waiver from the plea 
agreement and proceed to the merits of Lutchman’s arguments.    Goodman, 165 
F.3d at 175; see also Ready, 82 F.3d at 559 (“[C]ourts may apply general fairness 
principles to invalidate particular terms of a plea agreement.”). 
        
B.     Procedural Reasonableness 
 
       Lutchman argues that he was not “about to complete . . . but for 
apprehension” all of the “acts the conspirators believed necessary on their part 
for the successful completion of the substantive offense,” U.S.S.G. § 2X1.1(b)(2), 
because he would have been unable to complete the attack without the assistance 
 
                                          6 
 
of government cooperators.    He therefore argues that the district court 
committed procedural error when it refused to apply a 3‐level reduction under 
Guidelines § 2X1.1(b)(2), and that his sentence therefore must be set aside as 
unreasonable. 
        
       “A district court commits procedural error where it fails to calculate (or 
improperly calculates) the Sentencing Guidelines range, treats the Sentencing 
Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) factors, selects 
a sentence based on clearly erroneous facts, or fails adequately to explain the 
chosen sentence.”    United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 2012) 
(citing Gall v. United States, 552 U.S. 38, 51 (2007)).    Our review for 
reasonableness is akin to a “‘deferential abuse‐of‐discretion standard.’”    United 
States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (in banc) (quoting Gall, 552 U.S. 
at 41).    However, “[a] sentencing court’s legal application of the Guidelines is 
reviewed de novo.”    United States v. Desnoyers, 708 F.3d 378, 385 (2d Cir. 2013) 
(internal quotation marks omitted). 
        
       Lutchman’s sentence was not procedurally unreasonable.    As an initial 
matter, a Guidelines § 2X1.1(b)(2) reduction would have had no impact.    Even if 
the three‐level reduction under § 2X1.1(b)(2) had been applied, the resulting 
Guidelines range would have been 262‐327 months‐‐which exceeds the 240‐
month statutory maximum sentence that was imposed.    The Supreme Court has 
previously counseled that relevant statements of the sentencing judge may 
counter “any ostensible showing of prejudice the defendant may make” 
regarding an improper calculation of the Guidelines range.    Molina‐Martinez v. 
United States, 136 S. Ct. 1338, 1347 (2016).    Here, the district court found that 
“the only sentence” that would accomplish the goals of sentencing “is the 
maximum sentence . . . of 20 years imprisonment.”    App’x at 98.    Thus, the 
district court’s statements suggest that it would have considered Lutchman’s 
240‐month sentence appropriate even with a slight reduction in the Guidelines 
range.    We will not disturb a sentencing determination on the basis of a 
Guidelines calculation error that had no impact on the sentence imposed.    Cf. 
United States v. Bermingham, 855 F.2d 925, 931 (2d Cir. 1988) (“[D]isputes about 
applicable guidelines need not be resolved where the sentence falls within either 
 
                                          7 
 
of two arguably applicable guideline ranges and the same sentence would have 
been imposed under either guideline range.”). 
         
        In any event, the district court did not err in determining that a reduction 
under Guidelines § 2X1.1(b)(2) is inapplicable to Lutchman.    The “relevant 
question” in determining whether that reduction applies is “whether the 
conspiracy ripened into a substantially completed offense or came close enough 
to fruition.”    United States v. Downing, 297 F.3d 52, 62 (2d Cir. 2002) (internal 
citations, quotation marks, alterations, and emphasis omitted).    The district 
court did not abuse its discretion in determining that the substantive offense‐‐
“knowingly provid[ing] material support or resources to a foreign terrorist 
organization” in violation of 18 U.S.C. § 2339B(a)(1)‐‐came close enough to 
fruition to render the § 2X1.1(b)(2) reduction inappropriate.    In December 2015, 
Lutchman shared propaganda and expressed support for ISIL, a group he knew 
was a foreign terrorist organization engaged in ongoing terrorist activity.    He 
initiated contact with an ISIL member in Syria, Al‐Amriki, to plan a terrorist 
attack in the name of ISIL, and pledged allegiance to ISIL in a martyrdom video 
intended for use as ISIL propaganda.    As to the attack itself, Lutchman planned 
to attack and possibly abduct victims at Merchant’s Grill, and he accompanied 
Individual C to purchase weapons and other materials for the attack, which 
included two knives, a machete, and ammonia to destroy potential DNA in the 
event that Lutchman’s blood was spilled during the attack.    Therefore, the 
district court did not abuse its discretion when it concluded “but for the 
intervention of law enforcement in this case, the defendant would have 
completed all the acts for this particular offense.”    App’x at 68. 
         
        Lutchman argues that he should have received the Guidelines § 2X1.1(b)(2) 
reduction because he was assisted by government informants throughout and 
would have been unable to purchase weapons or successfully complete the 
attack without their help.    However, the fact that “[i]t may be unlikely, or even 
impossible, for a conspiracy to achieve its ends once the police have detected or 
infiltrated it” is “not dispositive in determining whether a three‐level reduction 
is warranted under section 2X1.1(b)(2), because that section determines 
punishment based on the conduct of the defendant, not on the probability that a 
 
                                         8 
 
conspiracy would have achieved success.”    United States v. Medina, 74 F.3d 413, 
418 (2d Cir. 1996) (emphasis omitted).    As discussed above, Lutchman’s conduct 
advanced the substantive offense‐‐a deadly attack on Merchant’s Grill in the 
name of ISIL‐‐to the verge of fruition.    Lutchman “had the independent ability 
to control how far things would go”; it is not to be regretted that “preparations 
and arrangements proceeded under the eye of the police, and, because of that, 
the police were in a position to stop the progress of the crime before it reached 
the threshold of completion.”    Id. at 419.    “The surveillance and infiltration by 
the police did not affect [Lutchman’s] free will, and did not make the crime a 
police exercise.    The district court did not err in denying a three‐level 
downward departure under section 2X1.1 of the Guidelines.”    Id. 
         
C.      Substantive Reasonableness 
 
        Lutchman argued in the district court that his mental illness was a 
mitigating factor.    The district court recognized that it was, but also concluded 
that, along with other factors, it contributed to the need for a statutory maximum 
sentence.    The result, Lutchman argues on appeal, is a sentence longer than 
necessary to serve the goals of sentencing.    He argues that his sentence is 
therefore substantively unreasonable.   
          
        “Substantive reasonableness is also reviewed for abuse of discretion . . . .”   
Desnoyers, 708 F.3d at 385.    “In examining the substantive reasonableness of a 
sentence, we review the length of the sentence imposed to determine whether it 
cannot be located within the range of permissible decisions.”    United States v. 
Matta, 777 F.3d 116, 124 (2d Cir. 2015) (internal quotation marks omitted).    We 
will “set aside a district court’s substantive determination only in exceptional 
cases.”    Cavera, 550 F.3d at 189 (emphasis omitted).     
         
        Lutchman’s sentence is located within the range of permissible decisions, 
and we therefore cannot conclude that it is substantively unreasonable.    The 
district court considered Lutchman’s “long history of mental health issues” and 
found that those issues “probably explain[] some of [his] conduct.”    App’x at 92‐
93.    At the same time, the court found that Lutchman’s mental disorder, history 
 
                                           9 
 
of violence, and substance abuse impaired his ability to appreciate the severity of 
his conduct and thereby “created a real danger in the community.”    Id. at 97.   
Since Lutchman’s mental health thus cut “both ways,” the court concluded that 
the only way “to protect the public from further crimes” was to impose the 
maximum sentence of imprisonment.    Id. at 97‐98.    This was not an abuse of 
discretion.    We are satisfied that the district court’s colloquy makes clear that it 
considered the parties’ arguments and had a reasoned basis for its decision.   
Cavera, 550 F.3d at 193. 
        
       Lutchman’s behavior at the end of the sentencing proceeding validated the 
district court’s conclusion.    Lutchman had maintained a pretense of remorse 
that was dropped after the sentence was announced.    Lutchman then laughed, 
reaffirmed his allegiance to ISIL’s leader, and stated that more individuals like 
him would “rise up.”    App’x at 98‐102.    We see no error in the imposition of the 
statutory maximum sentence. 
        
                                    CONCLUSION 
                                              
       For the foregoing reasons, we hereby AFFIRM the judgment of the district 
court. 
        




 
                                          10